               IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF PENNSYLVANIA

ATCM OPTICAL, INC., OMEGA OPTICAL,           )
INC., OMEGA OPTICAL AT COMCAST               )
CENTER LLC d/b/a OMEGA OPTICAL,              )
                                             ) C/A NO.: 2:20-cv-04238
                Plaintiff,                   )
                                             )
v.
                                             )
TWIN CITY FIRE INSURANCE                     )
COMPANY,                                     )
                                             )
                Defendant.                   )
                                             )

                                         ORDER


      AND NOW, this _____ day of ________________, 2020, upon consideration of the

Defendant Twin City Fire Insurance Company’s Motion to Dismiss Plaintiffs’ Complaint, it is

hereby ORDERED and DECREED that Defendant’s Motion is GRANTED and Plaintiffs’

claims against Defendant Twin City Fire Insurance Company are hereby DISMISSED WITH

PREJUDICE.


                                                BY THE COURT:




                                                C. Darnell Jones II
                                                United States District Judge
